Citation Nr: 9928107	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-04 493	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for service-connected 
chronic spastic colitis, currently rated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the RO. 



REMAND

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.159 (1998).  This finding is based 
on the veteran's evidentiary assertion that his service-
connected disability has increased in severity.  See Drosky 
v. Brown, 10 Vet. App. 251, 254 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  There is a 
further duty to assist the veteran in developing the facts 
pertinent to his claim pursuant to 38 U.S.C.A. § 5107(a).

The VA duty to assist includes the conduct of a thorough 
examination which takes into account all relevant background 
information, including prior medical evidence, in cases where 
the record does not adequately reveal the current state of 
the claimant's disability.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) citing Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); Roberts v. Derwinski, 2 Vet. App. 387 
(1992).  The veteran essentially contends that his service-
connected disability has increased in severity since the last 
VA examination in July 1998 and that he currently manifests 
abdominal distress, constant gas, constipation, diarrhea, 
anal protrusion and anal leakage.  Indeed, a December 1998 
letter from his private physician suggests a disability 
picture more severe than at the July 1998 VA examination.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran to obtain the 
names and addresses of all medical care 
providers who have treated him for a 
gastrointestinal disorder since March 
1997.  The RO should request the veteran 
to furnish signed authorizations for 
release of any private medical records, 
if applicable.  The RO should obtain all 
identified private medical records and 
any additional VA medical records that 
have not been previously secured and 
incorporate them into the claims folder.  

2.  The RO should schedule the veteran 
for a VA gastrointestinal examination to 
ascertain the severity of the veteran's 
service-connected spastic colitis.  All 
indicated testing should be done in this 
regard.  The claims folder should be made 
to the examiner for review in connection 
with his evaluations.  Detailed clinical 
findings should be recorded in this 
regard.  The examiner should obtain a 
detailed history of the veteran's 
service-connected disability and describe 
the frequency and severity of the 
disorder.  

3.  Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO.  If any action 
taken remains adverse to the veteran, 
then he and his representative should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

